Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-7, 9-15, 17-23, and 25-27 (renumbered claims 1-24) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claims 1, 9, and 17:  
	
	a plurality of processing elements;	
an interconnect network between the plurality of processing elements to transfer data values between the plurality of processing elements; and a first processing element of the plurality of processing elements comprising: operation circuitry,
a configuration register within the first processing element to store a configuration value, separate from the data values, that causes the first processing element to perform a processing operation with the operation circuitry according to the configuration value, a plurality of input queues,
an input controller to control enqueue and dequeue of the data values into the plurality of input queues according to the configuration value, a plurality of output queues, and
an output controller to control enqueue and dequeue of the data values into the plurality of output queues according to the configuration value, 
wherein one of:

when at least one of the plurality of output queues stores a data value, the output controller is to send a valid value to a downstream processing element of the plurality of processing elements, and when at least one of a plurality of input queues of the downstream processing element is not full, an input controller of the downstream processing element is to send a ready value to the output controller of the first processing element, and the output controller of the first processing element is to dequeue the data value from the at least one of the plurality of output queues after both the valid value is asserted by the first processing element and the ready value is received from the downstream processing element.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185